UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2012 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to SEC file number333-163035 Hyperera, Inc. (Name of small business issuer in our charter) Nevada 26-2007556 (State or other jurisdiction of incorporation or organization) (Primary StandardIndustrial ClassificationCode Number) IRS I.D. 2entworth Ave Chicago, IL (Address of principal executive offices) (Zip Code) Registrant’s telephone number:312-842-2288 N/A (Former name, former address and former three months, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and 2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As ofNovember 19, 2012 there were 38,204,000 shares issued and outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis or Plan of Operation. 24 Item 3. Quantitative and Qualitative Disclosure about Market Risk 32 Item 4. Controls and Procedures. 33 PART II — OTHER INFORMATION Item 1. Legal Proceedings. 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 34 Item 3. Defaults Upon Senior Securities 34 Item 4. (Removed and Reserved). 34 Item 5. Other Information. 34 Item 6. Exhibits. 35 2 PART I — FINANCIAL INFORMATION HYPERERA, INC. (A Development Stage Enterprise) Financial Statements (Unaudited) As of September 30, 2012 3 Table of Contents Consolidated Balance Sheet 5 Consolidated Statement of Operation 6 Statement of Shareholders Equity 7 Consolidated Statement of Cash Flow 8 Notes to Consolidated Financial Statements 9 Exhibit A 4 HYPERERA, INC (A Development Stage Enterprise) CONSOLIDATED BALANCE SHEET September 30 December 31 ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Total Current Assets $ $ Other current assets: Accrued interest Loan to Greensaver Corp Loan to related supplier Total Other Current Assets $ $ Fixed assets Furniture & Equipment, Net $ $ Total Fixed Assets $ $ TOTAL ASSETS $ $ LIABILITIES & EQUITY Current liabilities: Account payable $ $ Loan from shareholders Payroll liabilities 13 Prepaid for stock purchase - Total current liabilities $ $ Stockholders' Equity: Common stock, $0.001 par value; 200,000,000 shares authorized; 38,204,000 shares issued and outstanding. $ $ Paid-in capital $ $ Deficit accumulated during the development stage ) ) Accumulated other comprehensive gain (loss) Total stockholders' equity $ $ TOTAL LIABILITIES & EQUITY $ $ 5 HYPERERA, INC (A Development Stage Enterprise) CONSOLIDATED STATEMENT OF LOSS Three Months Ended Three Months Ended Nine Months Ended Nine Months Ended Cumulative from February 19, 2008 (Date of Inception) September 30 September 30 September 30 September 30 Through September 30, 2012 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $
